DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The amendment filed February 28, 2022 has been entered.  Claims 1 and 8 have been amended.  Claim 4 has been cancelled.  Therefore, claims 1-3 and 5-10 are currently pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al.,  U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676.


As per claim 1, Kumazaki et al. disclose a V-ribbed belt (10) having a plurality of V-rib portions (23) extending along a longitudinal direction of the belt and in parallel with one another (fig. 1), and comprising a compression rubber layer (16) including a frictional power transmission face (26, 28) at least a part of which is configured to come in contact with a V-rib groove portion (32, 34) (fig. 1) of pulleys (64, 66, 68), wherein the frictional power transmission face (26, 28) of the compression rubber layer (16) is formed from a vulcanizate of a rubber composition containing a rubber component (col. 5, lines 52-58) and a noise suppression improver (col. 5, lines 23-38), and a V-rib angle (Θ) of the V-rib portions is larger than a V-rib groove angle (Θ1) of the pulleys by 5° to 9° (col. 5, lines 58-67) (fig. 1).
 	Kumazaki et al. do not disclose the noise suppression improver is at least one kind selected from the group consisting of a surfactant, a plasticizer having a larger solubility parameter than the rubber component, inorganic particles, and polyethylene resin particles.  However, Shiriike et al. in their Frictional Forced Power Transmission Belt and Belt Drive System with the Same invention teach the use of polyethylene resin particles for use with a V-ribbed belt (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add PE resin particles to the belt of Kumazaki et al., as taught by Shiriike et al., for the purpose of improving noise reduction performance (paras [0015, 0016]).

As per claim 2, Kumazaki et al. as set forth above, disclose the V-rib angle of the V-rib portions is 41° to 45° (col. 2, lines 32-38). |

As per claims 3 and 9, Kumazaki et al. as set forth above, disclose the pulleys (64, 66, 68) include a pulley (68) having an outer diameter of 65 mm or less (col. 8, lines 20-31). 

As per claim 8, Kumazaki et al. as set forth above, disclose a belt transmission apparatus (3) comprising the V-ribbed belt (10) according to claim 1 and the pulleys (64, 66, 68) including a V-rib groove portion (32, 34) that can be fitted to the V-rib portions (23) of the V-ribbed belt (10).

As per claim 10, Kumazaki et al. disclose a method for reducing torque loss of a belt transmission apparatus, the method comprising winding the V-ribbed belt (10) according to Claim 1 on pulleys (64, 66, 68) including a pulley (68) having an outer diameter of 65 mm or less (col. 8, lines 20-31).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al. , U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676, further in view of Lofgren, U.S. Patent Publication 2004/0115413.

 As per claim 5, Kumazaki et al. and Shiriike et al. as set forth above, do not disclose the noise suppression improver includes a polyethylene glycol nonionic surfactant and a ratio of the polyethylene glycol nonionic surfactant is 2 to 20 parts by mass relative to 100 parts by mass of the rubber component.   However, Lofgren in his Power Transmission Belt invention teaches the use of generally known compounding methods of various rubber constituents including processing additives.  Lofgren teaches the use of polyethylene glycol as a processing aid usually comprising 1 to about 50 phr.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add polyethylene glycol to the rubber compound, as taught by Lofgren, for the purpose of improving the compounding process of the rubber constituents.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kumazaki et al., U.S. Patent 5,674,143 in view of Shiriike et al., U.S. Patent Publication 2004/0214676, further in view of Mitsutomi et al., U.S. Patent Publication 2009/0291796.

As per claim 6, Kumazaki et al. and Shiriike et al. as set forth above, do not disclose the noise suppression improver includes an ether ester plasticizer and a ratio of the ether ester plasticizer is 5 to 15 parts by mass relative to 100 parts by mass of the rubber component.  However, Mitsutomi et al. in their Power Transmission Belt invention teach the use of ether ester type plasticizers for use in the rubber composition of a V-ribbed belt in the range of 5 to 25 parts phr.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ether ester plasticizer with the belt of Kumazaki et al. and Shiriike et al., as taught by Mitsutomi et al., for the purpose of obtaining good wettability while maintaining acceptable frictional coefficiency with frictional surfaces and not detrimentally lowering abrasion resistance (paras [0063-0068]). 

 As per claim 7, Kumazaki et al. and Shiriike et al. as set forth above, do not disclose the rubber component contains an ethylene-α-olefin elastomer.  However, Mitsutomi et al. in their Power Transmission Belt invention teach the use of rubber components that may be any one, or a combination of, natural rubber, butyl rubber, styrene butadiene rubber, chloroprene rubber, alkylated chlorosulfonated polyethylene, ethylene- α-olefin elastomer, hydrogenated nitrile rubber, mixed polymer of hydrogenated nitrile rubber and metal salt of unsaturated carboxylic acid, etc. (paras [0055-0057]).  Ethylene- α-olefin elastomer is preferred for its relatively low price, ozone, heat and cold properties.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ethylene-α-olefin elastomer in the rubber component of Kumazaki et al., as taught by Mitsutomi et al. and Shiriike et al., for the purpose of ethylene-α-olefin elastomer accounts for quiet operation in the presence of water (para [0057]).  

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Applicants argue beginning on p. 5 that Kumazaki’s broader range of 2°-10° does not describe the claimed narrower range of 5° to 9° with sufficient specificity to as to anticipate claim 1.  Further, that the Office does not explain how the Kumazaki described range relates to maintaining torque while achieving noise suppression and why one of ordinary skill would have recognized the recited range of 5° to 9° as being specifically identified within Kumazaki’s much broader range of 2° to 10°.  Examiner respectfully disagrees.  First, amended claim one now includes a noise suppression improver…..polyethylene resin particles.   Col. 5, lines 23-52 disclose para-aramid fibers and microcrystalline wax used by Kumazaki to reduce noise.  Examiner interprets Kumazaki is open to using more than one component to reduce noise so one of ordinary skill would consider using the polyethylene disclosed by Shiriike for noise suppression in a V-belt as well.   Examiner notes Applicants have not shown Kumazaki does not maintain torque while achieving noise suppression.  Also, one of ordinary skill is likely to have varying testing methods and noise requirements which may affect the accepted angle range.  Finally, Examiner believes the ranges are similar as the upper limit only varies by one degree.  The lower limit by three degrees.  The mean of Kumazaki being 6°, which falls in Applicants’ claimed range of 5° to 9°.
 	Next, Applicants argue beginning on the bottom of p. 5 regarding the addition of the polyethylene and its effect on the recited range, torque loss and noise reduction.  Applicants refer to their Specification to contend these conflicting characteristics must be appropriately balanced.  Again, Examiner respectfully disagrees.   Since Applicants use their Specification in their arguments Examiner notes the test methods between Kumazaki and Applicants (tension, size of pulleys, rpm, etc.) vary.  One could logically assume that even if identical belts were tested, different testing procedures and acceptable noise levels could result in different angle ranges between two test sources.  One of ordinary skill would test per their own standards and could have a slightly different angle range of acceptability than another testing source using the same belt.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654